Name: 85/356/EEC: Seventh Council Decision of 27 June 1985 on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  cooperation policy;  means of agricultural production
 Date Published: 1985-07-26

 Avis juridique important|31985D035685/356/EEC: Seventh Council Decision of 27 June 1985 on the equivalence of seed produced in third countries Official Journal L 195 , 26/07/1985 P. 0020 - 0045 Finnish special edition: Chapter 3 Volume 19 P. 0022 Spanish special edition: Chapter 03 Volume 36 P. 0131 Swedish special edition: Chapter 3 Volume 19 P. 0022 Portuguese special edition Chapter 03 Volume 36 P. 0131 SEVENTH COUNCIL DECISIONof 27 June 1985on the equivalence of seed produced in third countries(85/356/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by the 1979 Act of Accession, and in particular Article 16 (1) (b) thereof,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (2), as last amended by Directive 85/38/EEC (3), and in particular Article 16 (1) (b) thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (4), as last amended by Directive 81/561/EEC (5), and in particular Article 16 (1) (b) thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (6), as last amended by Directive 82/727/EEC (7), and in particular Article 15 (1) (b) thereof,Having regard to the proposal from the Commission,Whereas there are rules on seed control in Austria, Australia, Bulgaria, Canada, Switzerland, Czechoslovakia, Cyprus, the German Democratic Republic, Spain, Hungary, Israel, Norway, New Zealand, Portugal, Poland, Romania, Chile, Sweden, Finland, Turkey, the United States of America, Yugoslavia and South Africa;Whereas the abovementioned rules provide that basic seed and certified seed be officially certified and their packages officially closed and marketed in accordance with the OECD schemes for the varietal certification of seed moving in international trade; whereas furthermore such rules provide for seed sampling and testing in accordance with the methods of the International Seed Testing Association;Whereas an examination of these rules and the manner in which they are applied has shown that the conditionsgoverning seed harvested and controlled in these countries afford the same assurances as regards the seed's characteristics, identity, examination, marking and control, as do the conditions applicable to seed harvested and controlled within the Community;Whereas Decision 80/818/EEC (8), as last amended by Decision 85/5/EEC (9), which established equivalences for seed produced in the abovementioned countries, expires on 30 June 1985; whereas a new Decision is therefore necessary;Whereas certain of the conditions laid down in Decision 80/818/EEC should be improved in the light of experience gained; whereas, in particular, the link with the current regime on the equivalence of checks on practices for the maintenance of varieties should be defined;Whereas, in the case of seven third countries, additional detailed information has been requested; whereas the renewal of the equivalence in respect of those countries should be limited to a period necessary to examine and to assess such information, without prejudice to a possible extension, pending the outcome of this examination and assessment;Whereas this Decision is without prejudice to a possible renewal of the equivalence in respect of Cyprus and Finland where seed production and certification of the species covered by Decision 80/818/EEC did not take place during the period of application of that Decision;Whereas this Decision does not preclude Community findings being revoked or extension of the period of their validity being refused where the conditions on which they are based are not or cease to be satisfied; whereas, to this end, further practical information on seed produced in the abovementioned countries should be obtained by growing and checking samples of such seed in Community comparative trials;Whereas it has become apparent that certain technical and administrative provisions in the Annex are subject to frequent change; whereas to simplify the procedure for amending the Annex changes should be dealt with under the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; Whereas this Decision does not affect the Protocol on German internal trade and connected problems,HAS ADOPTED THIS DECISION:Article 1It is hereby declared that seed harvested in the countries listed in Part I of the Annex and officially controlled by the services listed therein, in respect of each producer country, and belonging to the species and categories specified therein, is equivalent to seed of the corresponding categories harvested within the Community and complying with Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC, in so far as the conditions set out in Part II of the Annex to this Decision are fulfilled.Article 21. Seed which has not been officially certified by a service of the producer country is also equivalent within the meaning of Article 1 in so far as the following conditions are fulfilled:- the seed has been harvested in the Community and been subjected to the prescribed field inspection, and- the seed has been officially certified by a service referred to in the Annex for the species concerned and belonging to the country where the seeds of the previous generation, which shall have been produced either in the Community or in that country, were officially certified.2. In accordance with the procedure provided for in Article 21 of Directives 66/400/EEC, 66/401/EEC and 66/402/EEC and in Article 20 of Directive 69/208/EEC and by derogation from the provisions of the first indent of paragraph 1 of this Article, equivalence may be granted to seeds harvested in certain specific third countries, on condition that such countries enjoy, under Decision 85/355/EEC (1), equivalence of field inspections carried out in third countries on seed-producing crops and have been subject in those countries to the prescribed field inspection. Article 3Where 're-labelling and re-fastening' as referred to in the OECD schemes takes place within the Community, the provisions laid down in Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC applicable to reclosing of packages of seed produced within the Community shall apply mutatis mutandis, without prejudice to the OECD rules applicable to such operations. EEC labels shall not be used for this purpose. In accordance with the procedure provided for in Article 21 of Directives 66/400/EEC, 66/401/EEC and 66/402/EEC and in Article 20 of Directive 69/208/EEC, a decision may be taken on the conditions under which exceptions to the prohibition contained in the second sentence may be provided for.Article 4Technical and administrative amendments to be made to the Annex, with the exception of those concerning column 1 of the table in Part I thereof, shall be adopted in accordance with the procedure laid down in Article 21 of Directives 66/400/EEC, 66/401/EEC and 66/402/EEC and in Article 20 of Directive 69/208/EEC.Article 5This Decision shall apply from 1 July 1985 to 30 June 1987 in the case of Austria, Australia, Norway, New Zealand, Sweden, the United States of America and Yugoslavia, and from 1 July 1985 to 30 June 1990 in the case of the other third countries listed in Part I of the Annex.Article 6This Decision is addressed to the Member States. Done at Luxembourg, 27 June 1985.For the CouncilThe PresidentA. BIONDI(1) OJ N ° 125, 11. 7. 1966, p. 2290/66. (2) OJ N ° 125, 11. 7. 1966, p. 2298/66. (3) OJ N ° L 16, 19. 1. 1985, p. 41. (4) OJ N ° 125, 11. 7. 1966, p. 2309/66. (5) OJ N ° L 203, 23. 7. 1981, p. 52. (6) OJ N ° L 169, 10. 7. 1969, p. 3. (7) OJ N ° L 310, 25. 10. 1982, p. 21. (8) OJ N ° L 240, 12. 9. 1980, p. 26. (9) OJ N ° L 2, 3. 1. 1985, p. 20. (1) See page 1 of this Official Journal. ANNEXPART ISCOPE1. LEGEND1.1. The third countries are listed in column 1 of the table referred to in point 2 in the order of the following abbreviations of the international code used for motor vehicles:A= AustriaAUS= AustraliaBG= BulgariaCDN= CanadaCH= SwitzerlandCS= CzechoslovakiaDDR= German Democratic RepublicE= SpainH= HungaryIL= IsraelN= NorwayNZ= New ZealandP= PortugalPL= PolandR= RomaniaRCH= ChileS= SwedenTR= TurkeyUSA= United States of AmericaYU= YugoslaviaZA= South Africa1.2. The references 66/400, 66/401, 66/402 and 69/208 in column 3 of the table indicate the following Directives:- 66/400: Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed,- 66/401: Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed,- 66/402: Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed,- 69/208: Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants.1.3. The categories of seed are indicated in columns 4 and 5 of the table referred to in point 2, in accordance with the following criteria:- column 4 contains the official designations provided for in the Organization for Economic Cooperation and Development (OECD) schemes for the varietal certification of seed moving in international trade in the two prescribed languages or, where appropriate, the official designations laid down by the national legislation of the country concerned, -in column 5 are entered the corresponding Community categories, using the following codes:B= Basic seed;CZ/1= Certified seed of the first generation after basic seed:- Directive 66/400/EEC: Certified seed,- Directive 66/401/EEC: Certified seed, first generation,- Directive 66/402/EEC: Secale cereale, Zea mays: Certified seed,- Directive 66/402/EEC, other species: Certified seed, first generation,- Directive 69/208/EEC, Arachis hypogaea, Cannabis sativa (monoecious), Glycine max, Linum usitatissimum: Certified seed, first generation,- Directive 69/208/EEC, other species including Cannabis sativa (dioecious): Certified seed;CZ/2= Certified seed of the second generation after basic seed:- Directive 66/401/EEC, where appropriate;COM= Commercial seed:- Directive 66/401/EEC, where appropriate.1.4. The entries in column 6 of the table referred to in point 2 refer to the conditions described in Part II, point 3, of this Annex. AE>TABLE>CZ/1PART IICONDITIONS1. Conditions to be satisfied by basic seed or certified seed1.1. Basic seed and certified seed shall be officially certified and its packages officially closed and marked in accordance with the OECD schemes for the varietal certification of seed moving in international trade specified below, and the seed lots shall be accompanied by the certificates required under those OECD schemes:- sugar beet seed and fodder beet seed, in the case of seed of Beta vulgaris referred to in Directive 66/400/EEC,- herbage and oil seed, in the case of the seed of the species referred to in Directives 66/401/EEC and 69/208/EEC,- cereal seed, in the case of seed of the species referred to in Directive 66/402/EEC, other than Zea mays,- maize seed, in the case of Zea mays seed referred to in Directive 66/402/EEC.Moreover, seed shall satisfy the conditions of Community rules other than those relating to varietal identity and varietal purity.1.2. Field inspection shall be carried out by the services listed in column 2 of the table referred to inPart I, point 2 or by any legal person, whether governed by public or by private law of that country, acting under the responsibility of such services, provided that such person derives no private gain from the result of the inspection.1.3. The conditions which seed shall satisfy in accordance with the second sentence of point 1.1 are laid down in:- Directive 66/401/EEC, Annex II,- Directive 66/402/EEC, Annex II,- Directive 69/208/EEC, Annex II.In respect of beet the conditions shall be those laid down by the OECD scheme.For the purpose of the examination to check whether the abovementioned conditions have been satisfied, samples shall be taken officially in accordance with current international methods and their weights shall conform to the weight stipulated under such methods, taking into account those specified in:- Directive 66/400/EEC, Annex II, second line,- Directive 66/401/EEC, Annex III, columns 3 and 4,- Directive 66/402/EEC, Annex III, columns 3 and 4,- Directive 69/208/EEC, Annex III, columns 3 and 4.The examination shall be carried out officially in accordance with the rules established under such methods.1.4. Seed shall satisfy the following additional conditions in respect of package marking.1.4.1. The following official information shall be given:- in the case of certified seed, reference number of basic seed and name of the country where that seed was officially certified,- a statement that the seed satisfies the conditions of Community rules other than those relating to varietal identity and varietal purity: 'the seed complies with EEC rules and standards',- a statement that the seed has been sampled and tested in accordance with current international methods: 'Sampled and analysed according to ISTA rules for orange or green certificates by . . . (name or initials of the ISTA seed testing station)',- date of official closing,- where seed lots have been 'relabelled and refastened' within the meaning of the OECD schemes, also a statement that this operation took place, the most recent date of reclosing and the authorities responsible therefor,- in the case of hybrids of Zea mays, category 'certified seed': type of hybrid,- country of production, - declared net or gross weight or declared number of pure seeds or, in the case of beet seed, clusters,- where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seed and the total weight.This information may be given either on the OECD label or on an additional official label which shall give the name of the service and the country. Any suppliers' labels shall be drawn up in such a manner that they cannot be confused with the additional official label.1.4.2. An official notice placed inside the package shall give at least the reference number of the lot, the species and the variety; in addition, in the case of beet seed, it shall be stated where appropriate whether the seed is monogerm or precision seed.This notice is not necessary if the minimum information is printed indelibly on the package or if an adhesive label or a label of non-tear material is used.1.4.3. Any chemical treatment of the seed and the active substance shall be noted either on the official label or on a special label as well as on the container or inside it.1.4.4. All information required for official labels, for official notices and for packages shall be given in at least one of the official languages of the European Communities.1.5. The seed lots shall be accompanied by an orange or green ISTA certificate giving the information relating to the conditions in point 1.3 above.1.6. In the case of basic seed of varieties which are exclusively maintained within the Community, the seed of the preceding generation shall have been produced within the Community.In the case of basic seed of other varieties, the seed of the preceding generation shall have been produced under the responsibility of the breeder or by a representative of him responsible for maintenance breeding, referred to in the common catalogue of varieties of agricultural plant species or, where the variety is not yet listed there, in the national catalogue of the Member State of admission, either within the Community or in a third country which has been granted, under Decision 78/476/EEC (;) as amended, the equivalence of checks on practices for the maintenance of varieties carried out in third countries, without prejudice to Decision 81/888/EEC ($), as amended.In the case of basic seed of hybrid varieties, the seed of the preceding generation may also have been produced, under the responsibility of the above breeder or person responsible for maintenance breeding, in a third country where the variety components are maintained.1.7. In the case of certified seed of the first generation, the basic seed from which it is derived shall have been produced and officially controlled and certified- either within the Community, or- in a third country which has been granted equivalence under this Decision for the production of basic seed of the species concerned, provided that it has been produced from seed produced in accordance with point 1.6.1.8. In the case of certified seed of the second generation, the basic seed or the certified seed of the first generation from which it is derived shall have been produced and officially controlled and certified- either in the Community, or(;) OJ N ° L 152, 8. 6. 1978, p. 17. ($) OJ N ° L 324, 12. 11. 1981, p. 28. - in a third country which has been granted equivalence under this Decision for the production of basic seed or certified seed of the first generation of the species concerned, provided that it has been produced from seed produced in accordance with points 1.6 or 1.7 respectively.2. Conditions to be satisfied by commercial seed2.1. Commercial seed shall be officially controlled and its packages officially closed and marked in accordance with national provisions. Moreover, it shall satisfy the conditions of Community rules.2.2. The conditions which seed shall satisfy under the second sentence of point 2.1 are laid down in Annex II to Directive 66/401/EEC.For the purpose of the examination to check whether the abovementioned conditions have been satisfied, samples shall be taken officially in accordance with current international methods and their weights shall conform to the weights stipulated under such methods, taking into account those specified in Directive 66/401/EEC, Annex III, columns 3 and 4.The examination shall be carried out officially in accordance with the rules established under such methods.2.3. Seed shall satisfy the following conditions in respect of package marking:2.3.1. The official label shall include the following information:- control service and country,- a statement that the seed satisfies the conditions of Community rules: 'the seed complies with EEC rules and standards',- a statement that the seed has been sampled and tested in accordance with current international methods: 'Sampled and analysed according to ISTA rules for orange or green certificates by . . . (name or initials of the ISTA seed testing station)',- the words 'commercial seeds (not certified as to variety)',- the reference number of the lot,- date of official closing,- where seed lots have been relabelled and refastened, also a statement that this operation took place, the most recent date of reclosing and the authorities responsible therefor,- species,- region of production,- declared net or gross weight or declared number of pure seeds,- where weight is indicated and granulated pesticides, pelleting substances or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seed and the total weight.The colour of the label shall be brown and the minimum size 110 mm Ã  67 mm. Any suppliers' labels shall be drawn up in such a manner that they cannot be confused with any additional official label.2.3.2. An official notice placed inside the package shall give at least the information specified in the fourth, fifth and eighth indents of point 2.3.1.This notice is not necessary if the minimum information is printed indelibly on the package or if an adhesive label or a label of non-tear material is used.2.3.3. Any chemical treatment of the seed and the active substance shall be noted either on the official label or on a special label as well as on the container or inside it.2.3.4. All information required for official labels, for official notices and for packages shall be given in at least one of the official languages of the European Communities. 2.4. The seed lots shall be accompanied by an orange or green ISTA certificate giving the information relating to the conditions in point 2.2.3. Conditions applicable where reference is made to them in column 6 of the table referred to in Part I, point 2(a) By way of derogation from conditions 1.4.1, third indent, and 1.5, sampling, testing and the issue of seed analysis certificates may be carried out by official seed testing State laboratories according to the rules of the Association of Official Seed Analysts (AOSA) applicable to lot inspection. In this case:- the following statement shall be given under 1.4.1: 'Sampled and analysed according to AOSA by . . .' (name or initials of the official seed testing State laboratory), and- the certificate required under 1.5 shall be the lot inspection certificate provided for under the 1984 'Regulation for inspection and certification of analysis of agricultural and vegetable seeds'.(b) This category shall apply exclusively to lupins rich in alkaloids. The official label shall include a statement to the effect that the lupins are bitter.(c) In place of the condition laid down in the fourth indent of point 1.1, the seed shall be officially certified and its packages closed in accordance with national provisions.The official label shall give at least the following information:- certification service and country,- in the case of certified seed, reference number of basic seed and name of the country where that seed was officially certified,- a statement that the seed satisfies the conditions of Community rules other than those relating to varietal identity and varietal purity: 'the seed complies with EEC rules and standards',- a statement that the seed has been sampled and tested in accordance with current international methods: 'sampled and analysed according to ISTA rules for orange or green certificates by . . . (name or initials of the ISTA seed testing station)',- reference number of the lot,- date of official closing,- where seed lots have been relabelled and refastened, also a statement that this operation took place, the most recent date of reclosing and the authorities responsible therefor,- species,- variety,- in the case of hybrids:- for seed of the category 'basic seed': inbred line or hybrid,- for seed of the category 'certified seed': type of hybrid and, where basic seed has not been certified within the Community, a statement that the basic seed has been officially examined,- category (basic seed or certified seed),- country of production,- declared net or gross weight or declared number of pure seeds,- where weight is indicated and granulated pesticides, pelleting substances, or other solid additives are used, the nature of the additive and also the approximate ratio between the weight of pure seeds and the total weight.The colour of the label shall be:- white for basic seed,- blue for certified seed.